Citation Nr: 1226296	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-16 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 15, 1976 to July 20, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had a hearing before the Board in April 2011 and the transcript is of record.  The case was then remanded by the Board in December 2011 for additional development and readjudication.  

In this case, VA medical records dated in July 2009 were added to the Veteran's electronic Virtual VA folder, but were not considered by the RO in the June 2012 Supplemental Statement of the Case.  These records show continued evaluation and treatment of the Veteran for chronic low back pain and thus are cumulative of medical evidence already of record.  As such, the Board may proceed with a decision without prejudice to the Veteran, as it is unnecessary to refer the case to the AOJ for further review.  Thus, the Board will not remand this case for another issuance of a supplemental statement of the case, and yet further delay the Veteran's appeal.  38 C.F.R. § 20.1304(c) (2011).  The Board also notes that because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not noted to have a low back disability during the clinical evaluation portion of his service entrance medical examination, and there is no clear and unmistakable evidence showing that such a disability existed prior to service.

2.  The Veteran's low back disability did not originate in service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

A back disability, to include degenerative joint disease, was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in March 2008, the RO informed the Veteran of its duty to assist him in substantiating his lumbar spine claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that VA has also fulfilled its duty to assist the Veteran in developing his claim.  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and a number of private treatment records are in the file.  The Board particularly notes that treatment records from Michael Reese Hospital dated from 1988 to 1991 could not be obtained in connection with this claim.  See correspondence dated in May 2008.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed below, the Veteran has asserted that service connection for a back disability is warranted, but there is no competent and credible evidence establishing that an event, injury, or disease occurred in service, and therefore there is no event in service to which an examiner could link the back disability.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  

Rather the Board finds that overall the evidence, which indicates that the Veteran did not have a back disability in service, and did not complain of one until many years after separation, as well as the absence of competent evidence of a possible nexus between service and the claimed disorder (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary), warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim.  Moreover, the medical evidence, which shows a back disability years after service, is not insufficient.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran is seeking service connection for a lumbar spine disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2011).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  However, the presumptive provisions do not apply in this case as the Veteran served less than 90 days of active military service.  38 C.F.R. § 3.307(a)(1).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is permanently worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran testified that he was informed by an examiner at his service enlistment examination in 1976 that he was unfit for service because of a back disorder, but that he was allowed to enter service after the examiner spoke with a master sergeant.  He stated he hurt his back during active service carrying heavy equipment and that he was released from active service after he complained of back problems and having been subjected to verbal abuse by his sergeant.  The Veteran denied having had any accident or specific back injury prior to service and stated that he was first made aware of a back problem during his enlistment examination when he was informed that his spine was out of alignment.  He also testified that medical records and employment physical examination records dated in the years after his separation from active service were unavailable.  He reported that he had experienced episodes of intractable back pain and locking after service and that he first sought medical treatment in the 1980's.  He stated that none of his medical care providers had related his back problems to service.  

In support of his claim the Veteran's sister submitted a statement asserting that he had always had severe back problems and that he should not have been accepted for active service.  See VA Form 21-4138 dated in April 2011 and attachment.  

Despite that reported history, the presumption of soundness has not been rebutted by clear and unmistakable evidence in this case.  In this regard, the Board notes that there are no medical records dated prior to service documenting a preexisting back impairment.  

The few service treatment records available show the clinical evaluation portion of the Veteran's enlistment physical did not document any diagnosis of such a disorder.  These records include an October 1975 report of medical history on which the Veteran denied any history of recurrent back pain.  The accompanying enlistment examination revealed a normal clinical evaluation of the spine.  The report included handwritten notes indicating further specialist "G.T.T. + Psych + ENT" examinations were required.  It also indicated that the Veteran was found to be qualified for enlistment as a result of reexamination on November 11, 1976.  Thus, there is no clear and unmistakable evidence showing that a back disorder existed prior to service.  The history provided by a veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson, supra; Crow, supra.  

Moreover, the Veteran himself has contended that he was first made aware of a back problem during his enlistment examination.  Accordingly, the Board concludes that he was sound on enlistment.  And , it cannot be said that there is clear and unmistakable evidence to rebut the presumption of soundness.  The Board's analysis is, therefore, limited to the issue of whether a current back disorder was incurred during the Veteran's military service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

The remaining service treatment records show the Veteran made no specific back complaints and none are documented.  He did, however, receive punishment for disobedience of a lawful order in refusing to participate in incentive training.  Other records show the Veteran was separated by aptitude board action and that a medical review on July 20, 1976, revealed no incapacitating mental and/or physical defects. 

The lack of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as there are no medical records immediately subsequent to service that contain a diagnosis of any pertinent back disorder.  Although the Veteran has reported receiving treatment in the 1980s those records are unavailable.  See hearing transcript (Tr.) pages 11-13.  Instead, the first relevant medical evidence is a 1991 radiology report which showed an annular disc bulge at L3-4.  

Also of record is a May 1996, medical report which shows the Veteran reported that he had been bothered by back pain for the last several years.  In 1987, he developed a tingling in his left hand secondary to a cervical spine nerve root compression.  Decompressive laminectomies were performed from C3-C6 with foraminotomy done from C4-C7.  His symptoms resolved and he did fairly well until 1991 when he began to develop episodic back pain.  There was no mention of previous back problems associated with military service.  Other private medical records obtained in support of the Veteran's claim include a July 2002 hospital report which noted the Veteran had a history of low back pain that started in 1991.  Radiological studies dated in May 1999 and May 2001 revealed multilevel degenerative changes to the lumbar spine.  These records also show the Veteran had been receiving SSA disability benefits since 2001.

The most recent records are dated in July 2009 and show the Veteran was evaluated in the VA emergency room to establish care for worsened low back pain.  These records only describe the Veteran's current disabling symptoms, and do not show that they are etiologically related to his very brief period of military service.

In this case, the evidence of record does not provide any medical basis for holding that the Veteran's current disc disease and multilevel degenerative changes of the lumbar spine were incurred in service.  These disabilities were not "noted" in service and there follows a lengthy period after service discharge in which there is no evidence of back problems.  That is to say, there is no corroborative objective  evidence on file establishing that the Veteran sought or required treatment or evaluation for back problems during the 16 years after service had ended and before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  

While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record is negative for medical opinions linking any current lumbar spine disability to service.  See Hickson, supra.  

Consequently, the Board is unable to attribute the development of the Veteran's current lumbar spine disability to his military service. 

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or the supportive written statement from his sister.  His primary argument is that his back disability is the result of his military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions as well as his sister's statement also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed back disability are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

More importantly the Board does not find the Veteran's recent testimony concerning the onset of his back disability to be credible, even if competent.  In this case his credibility is undermined by the fact that during his hearing he testified that his back disability existed prior to service.  However during post-service outpatient evaluations in 1996 and 2002, the Veteran repeatedly gave a history of back problems since 1991, thereby placing the date of onset well after his military service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Unfortunately these contradictions diminish the probative value of the Veteran's testimony.  Further, the Board acknowledges the April 2011 statement of the Veteran's sister in which she expressed the opinion that the Veteran never should have been accepted in the military and in which she reported her observation that the Veteran always had a severe back problem.  However, her opinion regarding the Veteran's acceptance into military service is neither competent nor credible given the available contemporaneous service records, and while her description of a longstanding back problem as of the date of her letter appears to be accurate regarding the Veteran's low back after service, the more credible and probative evidence of record documents the onset of such disorder still many years after service.  Her depiction of the Veteran "always" having had a back problem is not specific enough to be of any probative weight in this case.  

In this case, the Board finds the contemporaneous service records to be inherently more probative than the lay statements including the Veteran's statements made years after the fact.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  There is no indication that the service treatment records are incomplete or inaccurate and there is also no reason to doubt their accuracy as they show adequate evidence of the Veteran's state of physical health during service and at separation from service.  Therefore, his assertion, to the extent it is to be accorded some probative value, is far outweighed by the competent and credible evidence of record.  See Jandreau supra & Buchanan supra.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a low back disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


